Case: 16-14850    Date Filed: 09/27/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-14850
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket Nos. 8:16-cr-00500-VMC-AEP-1,
                         6:98-cr-00096-GKS-DAB-2


UNITED STATES OF AMERICA,
                                                               Plaintiff - Appellee,
                                      versus

RALPH GEORG TONI MARTIN,
a.k.a. Mirko Doninic Martin,
a.k.a. Mirko Dominik Martin,
a.k.a. Dominik Martin,
                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 27, 2018)

Before WILLIAM PRYOR, MARTIN, and BRANCH, Circuit Judges.

PER CURIAM:

      Ralph Martin appeals his conviction for failure to appear at a sentencing

hearing, in violation of 18 U.S.C. § 3146(a)(1), and sentence of 6-months
               Case: 16-14850   Date Filed: 09/27/2018   Page: 2 of 2


imprisonment to be followed by a 3-year term of supervised release. Martin’s

appointed counsel says that Martin has no meritorious issues to bring to our

attention on appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396

(1967). To that end, counsel has filed a brief “pointing the court to any argument

which may arguably support an appeal.” United States v. Edwards, 822 F.2d 1012,

1013 (11th Cir. 1987) (per curiam). On March 19, 2018, counsel certified that he

sent a copy of the brief and his motion to withdraw as counsel to Martin. This

Court sent Martin a letter in March of 2018 advising him of his right to respond to

counsel’s motion within 30 days. As of August 24, 2018, we received no response

from Martin.

      As Anders requires, we have carefully reviewed counsel’s brief and the

record, and we have independently determined that there are no issues of arguable

merit for our review. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400. Therefore,

we AFFIRM Martin’s conviction and sentence, and we GRANT counsel’s motion

to withdraw.




                                         2